DETAILED ACTION
This action is responsive to the Application filed on 05/07/2020 with preliminary amendment. Claims 1-9, 19-29, and 31 are pending in the case. Claims 1, 19, 31 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
The instant application is a national stage of PCT/CN2017/114499 filed 12/04/2017.
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding dependent claim 4, the claim recites “…each of the preset plurality of scenarios…” which lacks proper antecedent basis in parent claim 1, but may be more properly dependent on claim 2 which recites “…a language model of each of a preset plurality of scenarios…”
Regarding dependent claim 23, the claim recites “…of each of the preset plurality of scenarios…” which lacks proper antecedent basis in parent claim 19, but may be more properly dependent on claim 21 which recites “…a language model of each of a preset plurality of scenarios…”
Appropriate clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim encompasses signals per se. 

Regarding independent claim 31, the claim recites a “computer storage medium, comprising: a computer instruction” which is not defined by the specification (see e.g. [0044],[0259], non-limiting examples [0077],[0266]). 
The broadest reasonable interpretation of a claim drawn to a computer storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (Ex parte Mewherter (PTAB 2013) finding that under the "broadest reasonable interpretation" a "machine readable storage medium" continues to encompass unpatentable transitory signals). Transitory propagating signals are non-statutory subject matter (In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010)). 
Alternatively, as the “computer storage medium” comprises only “a computer instruction” (to be executed on a device), the computer storage medium may be interpreted as software per se.
Examiner respectfully suggests amending to explicitly recite only statutory subject matter, for example “non-transitory computer storage medium embodying a computer instruction” where supported by the instant application as originally filed.
Claims 1, 8, 19, 28, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental steps) without significantly more. This judicial exception is not integrated into a practical application because any additional elements amount to implementing the abstract idea on a generic computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Relying on the evaluation flowchart in MPEP 2106:
Step 1 (Is the claim to a process, machine, manufacture, or composition of matter?): Yes.
Claims 1, 8 are methods (process).
Claims 19, 28 are devices (machine).
Claim 31 is a manufacture (under the assumption Applicant addresses the preceding rejection under 35 USC 101).
Step 2a Prong One (Does the claim recite an abstract idea?): Yes.
Claim 1 recites the elements generating an album label of a first album based on content of a picture in the first album; determining a first language model library based on the album label of the first album, wherein the first language model library corresponds to the label of the first album, and comprises a plurality of primitive word segments; searching the first language model library for a primitive word segment that matches the album label of the first album; and creating an album title of the first album based on the matched primitive word segment.These steps may be performed mentally, using mental observation and mental determination (for example, look at an image and think of a word that describes the contents; decide what language (e.g. French, English, Spanish) the eventual album title should be in; decide what word or phrase in the language matches the word for the contents in the image; and use that word or phrase as the album title) and correspond to the Mental Processes grouping.
Claim 8, in addition to the abstract idea of claim 1, further recites the elements generating a picture label of a corresponding picture based on each picture in the first album (mental step); calculating a ratio of the quantity of each type of picture labels to the total quantity of picture labels and determining a picture label whose ratio is greater than a second preset threshold as the album label of the first album (mental determination).
Claims 19 and 31 recite similar elements as claim 1 and therefore recite the same abstract idea (mental steps).
Claim 28, in addition to the abstract idea of claim 19, further recites similar elements as claim 8 and therefor recites the same abstract idea.
Step 2a Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?): No.
Claim 1 recites no other elements to consider.
Claim 8 recites the additional elements generating the first album, wherein the first album comprises a plurality of pictures (insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) “selecting a particular data source or type of data to be manipulated”); collecting statistics on a total quantity of obtained picture labels, and a quantity of each type of picture labels in all the obtained picture labels (insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); “mere data gathering” )
Claim 19 recites the additional elements a processor; a memory comprising a non-volatile storage medium; and a display; wherein the memory and the display are coupled to the processor, the memory is configured to store computer program code, the computer program code comprises a computer instruction and when the processor executes the computer instruction, the processor is configured to perform the mental steps. These elements are merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). Claim 19 also recites the additional element wherein the display is configured to display the picture in the first album according to an instruction of the processor, and display the album title that is of the first album and that is generated by the processor (insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); outputting results).
Claim 28 recites similar additional elements as in claim 8 which are considered similarly.
Claim 31 recites the additional elements A computer storage medium, comprising. a computer instruction, wherein when the computer instruction runs on a device, the device is enabled to perform a method for creating an album title comprising the mental steps. These elements are merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Thus, claims 1, 8, 19, 28, and 31, do not integrate the judicial exception into a practical application in view of the considerations set forth in MPEP §§ 2106.04(d), 2106.05(a)-(c) and (e)-(h).
Step 2b (Does the claim recite additional elements that amount to significantly more than the judicial exception): No. 
Relying on the same analysis as Step 2a Prong Two (see MPEP § 2106.05.I.A: Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:… Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); … Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g);…)), none of claims 1, 19, or 31 recite any additional elements that amount to significantly more than the abstract idea (mental steps) 
Relying on the same analysis as Step 2a Prong Two (see MPEP § 2106.05.I.A: Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:… Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g);…) none of claims 8 or 28 recite any additional elements that amount to significantly more than the abstract idea (mental steps) because they are merely collecting the data (images) to be operated on using the mental steps and performing some data gathering about that data (e.g. counting mentally-assigned labels). The collection of images generally is admitted in the background of the instant application, as is creating an album title based at least in part of some image attribute information (see [0002]) which could easily be counted by the user.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 19-29, 31are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KASINA, Harish (Pub. No.: US 2018/0150444 A1, filed 28 November 2016).
Regarding claim 1, KASINA teaches the method for creating an album title ((abstract) computer-implemented technique is described for generating a textual narrative based on a set of input images) comprising (relying primarily on FIG 14 [0149] which explains operations performed by system 102 in FIG 1, narrative creation engine 108 in cooperation with knowledge acquisition component 106 [0039-0040]):
generating an album label of a first album based on content of a picture in the first album ([0151-0152] (1406) receive set of images; (1408) determine album attribute information that describes the set of input images; see also [0050-0051] collect images [0052] determine attributes);
determining a first language model library (knowledgebase based on information extracted from one or more knowledge sources, generated in step (1404); [0045] in a travel-related context, knowledge acquisition component 106 mines information from one or more knowledge sources [0047] as well as secondary sources; additional information regarding knowledge acquisition begins at [0062]) based on the album label of the first album (“travel” or “location” related attribute), wherein the first language model library corresponds to the label of the first album (travel or location), and comprises a plurality of primitive word segments ([0150] knowledgebase maps a set of attributes that describes images to textual passages associated with the images. Further, at least one knowledge source corresponds to a primary knowledge source that provides a plurality of image-annotated textual narratives);
searching the first language model library for a primitive word segment that matches the album label of the first album ( [0153] (1410) use the album attribute information to obtain preliminary narrative information from knowledgebase; see also [0053] knowledge lookup component 122 uses the album attribute information as a retrieval index to obtain preliminary narrative information from the knowledgebase (in the data store 110), via a knowledgebase interface component 124… search and retrieve corresponding records having matching attribute information to generate preliminary narrative information); and
creating an album title of the first album based on the matched primitive word segment ([0153] (1412) generate an album narrative based on the preliminary narrative information; see also [0055] narrative creation component 126 constructs a cohesive album narrative based on at least the preliminary narrative information).
Regarding dependent claim 2, incorporating the rejection of claim 1, KASINA further teaches wherein the determining the first language model library based on the album label of the first album comprises: determining the first language model library from a prestored language model library ([0039] generated knowledgebase is stored in data store 110) based on the album label of the first album (travel or location), wherein the prestored language model library comprises a language model library of each of a preset …scenario ([0045] travel-related context), and the first language model library is a language model library of a scenario corresponding to the album label of the first album (travel-related context associated with locations, landmarks).
KASINA as cited above primarily describes one language model (knowledgebase) for one scenario (context of use) as in [0004], where the language model is derived from a corpus of primary and secondary sources as noted in the rejection of claim 1. Note, however, that KASINA teaches (referring to FIG 4) extracting primary attributes (408) from primary sources (404) and secondary attributes (412) from other sources (416) and the use of other generated models 428 within the knowledgebase [0082-0083] the model-generating component 428 can generate different RNN models for different respective types of locations and/or different subject matter domains, etc. Interpreting “different subject matter domains” as different scenarios, KASINA can further be relied upon to teach the prestored language model library comprises a language model library of each of a preset plurality of scenarios as required by the claim, each of the different models being stored within the single knowledge base (430/110).
Regarding dependent claim 3, incorporating the rejection of claim 1, KASINA further teaches 
wherein the first language model library further comprises a conditional probability of one primitive word segment to another primitive word segment in the first language model library ([0055] machine-learned statistical model (e.g. an n-gram model) computes the probability of a next candidate word W7 based on a set of words which precede the candidate word W7 (if any). Note that this is commensurate with the instant application as originally filed [0194]; 
the conditional probability of one primitive word segment to another primitive word segment is: in a phrase comprised in the first language model library, when the another primitive word segment occurs in the phrase, a probability that the one primitive word segment occurs after the another primitive word segment in the phrase (see at least [0055], [0117]); 
the searching the first language model library for a primitive word segment that matches the album label of the first album comprises ([0053] A knowledge lookup component 122 uses the album attribute information as a retrieval index to obtain preliminary narrative information from the knowledgebase (in the data store 110), via a knowledgebase interface component 124; [0091] language generation component 808 generates the words of a candidate caption in successive word-by-word fashion; see alternative [0127]): 
searching, in the plurality of primitive word segments in the first language model library, for a first primitive word segment that matches the album label of the first album ([0092] the set of maximum entropy features can include a first feature which indicates whether the candidate word w 2 under consideration is an element of the attribute set V 2 _ 1, meaning it is a word that has a high probability of occurrence and it has not yet been used. A second feature provides the probability score of the word wz computed by the image-to-word classification component 806, and so on; see alternatively [0125-0126]); and 
searching, in the plurality of primitive word segments in the first language model library, for a second primitive word segment wherein a conditional probability of the second primitive word segment to the first primitive word segment is greater than a first preset threshold (see e.g. [0092]; to summarize, identify the possible 
the creating an album title of the first album based on the matched primitive word segment comprises: using a phrase comprising the first primitive word and the second primitive word as the album title of the first album ([0105] knowledge lookup component 122 (shown in FIG. 1) retrieves preliminary narrative information from the knowledgebase based on the album attribute information identified by the album processing component 120 [0107] explains an example “bridge”, “Florence”, “romantic couple” [0114] knowledgebase includes a recursive neural network (RNN) model or other type of machine-learned statistical model. The knowledge lookup component 122 can use the RNN to translate album attribute information associated with each input image into a synthetic textual passage; [0116] the preliminary narrative information can also include any of the textual album narrative information that is generated by the album processing component 120; see also [0125-0126]).
Regarding dependent claim 4, incorporating the rejection of claim 1 (or 2), KASINA further teaches wherein before determining the first language model library based on the album label of the first album, the method further comprises:
obtain a corpus of each of the preset plurality of scenarios, wherein the corpus of the scenario comprises a plurality of pieces of corpus data of the scenario (FIG 4 shows how the various knowledge sources 404, 416, 424 are analyzed in order to extract words, attributes using the knowledge acquisition component 106 [0083] different models for different domains [0084] knowledge store compilation component 430 compiles and stores the data for the models including set of weights learned in training process [0132] style is integrated into the language model; note also [0123] operation of the language generation component 1004…loads preliminary narrative information may reflect actual textual passages extracted from travel blogs or the like. Alternatively, or in addition, the preliminary narrative information may reflect synthetic textual passages generated by an RNN model or some other machine-learned statistical model); 
perform the following operations on each corpus (collectively, analyzing and extracting the model data [0082] model-generating component 428 generates one or more machine-learned statistical models [0083] generate different models for different respective types of locations and/or different subject matter; as well as extraction from knowledge sources 404, 416, 424; [0065] knowledge acquisition component 106 will be described below with reference to its processing of a single representative source content item that contains a single representative source image… but can operate on plurality of source content items): 
performing word segmentation on all corpus data in one corpus to obtain a plurality of third primitive word segments ([0068] secondary attribute extraction from higher-level descriptions of image [0069] label can correspond to any aspect that may or may not be present in the source image, including particular objects (and landmarks), environmental conditions, emotions, relationship types, etc. Each such label constitutes a separate identified attribute; see e.g. FIG 7 showing all the information extracted); 
collecting statistics on a frequency at which each of the plurality of third primitive word segments occurs in the corpus ([0083] generate plural different machine-learned statistical models which are [0084] generated, stored, [0087] and updated) and a frequency at which each of a plurality of phrase pairs occurs in the corpus, wherein the phrase pair comprises two third primitive words adjacent in a preset order in same corpus data ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124] statistical language model 1006 computes the probability of a candidate word W depending on the n words which precede it in the text (if any). The statistical language model 1006 also computes the probability based on some or all of the preliminary narrative information associated with the input image(s) under consideration); 
calculating, based on the frequency at which each third primitive word segment occurs in the corpus and the frequency at which each phrase pair occurs in the corpus, a conditional probability of each third primitive word segment to other third primitive words ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124]; this is commensurate with the instant application as originally filed [0194] device may use an N-gram algorithm to calculate, based on a frequency at which each primitive word segment in a dictionary occurs in a corresponding corpus and a frequency at which each phrase pair in the dictionary occurs in the corresponding corpus, a conditional  probability of each primitive word segment to other primitive word segments); and 
generating a language model library corresponding to a scenario of the corpus, wherein the corresponding language model library comprises the plurality of third primitive word segments and the conditional probability of each third primitive word segment to other third primitive word segments (storing the machine-learned statistical (e.g. N-gram) in the knowledgebase for later use when generating descriptions by the [0126] language generation component 1004… statistical topic model (not shown) can determine a topic score which measures an extent to which the added candidate word Wz is thematically related to the preliminary narrative information and/or the extent to which an n-gram which ends in the candidate word Wz is thematically related to the preliminary narrative information; storage of models is shown in FIG 4; Note also [0132] the statistical language model 1006 is trained to predict each word w2 in a textual passage, as well as to fom1 a textual passage that reflects a desired style).
Regarding dependent claim 5
obtaining an album title set by a user for a second album and performing word segmentation on the album title of the second album, to obtain a plurality of fourth primitive word segments (interpreted as analyzing and extracting a narrative created by some user about an image or group of images;  [0065] knowledge acquisition component 106 will be described below with reference to its processing of a single representative source content item that contains a single representative source image. For instance, advancing momentarily to FIG. 5, the representative single source content item 502 can include a description of Sardinia, Italy, which includes a single image 504; [0076] A related text extraction component 418 identifies a text portion (if any) within a source content item that relates to a source image); 
generating an album label of the second album based on content of a picture in the second album ([0066] primary attribute extraction component 408 extracts a first set of attributes that are directly conveyed by each source content item [0067] can use any type of feature-extraction component to extract raw image features associated with the source image);
determining a second language model library based on the album label of the second album, wherein the second language model library corresponds to the album label of the second album (using the same process/operations as was done for the first album in claim 1, particularly as language models may be with respect to topics [0047], concepts [0072], domains [0083]); 
and updating the second language model library based on the plurality of fourth primitive word segments ([0087] Although not shown, the model-generating component 428 can update one or more machine-learned statistical models based above-described information, and can also store those updated statistical models in the knowledgebase).
Regarding dependent claim 6, incorporating the rejection of claim 2, KASINA further teaches before the determining the first language model library from the prestored language model library based on the album label of the first album, the method further comprises: obtaining a first language style, wherein the first language style is a language style preferred by a user ([0132] statistical language model 1006 used by language generation component 1004 can incorporate the knowledge embodied by including a separate style transformation phase (as shown in FIG. 10), an administrator can efficiently change the style oftl1e narratives generated by the narrative creation component 1002. For example, the administrator can opt for a more laconic factual presentation by swapping out a poetic-based style transformation component with another kind of style transformation component); each scenario (different subject matter domains) comprises a plurality of language model libraries (sub-models), primitive word segments in each language model library correspond to one language style, primitive word segments in different language model libraries correspond to different language styles, and primitive word segments in the first language model library correspond to the first language style ([0132] the statistical language model (which is made up of sub-models as previously explained) incorporates the style; the statistical language model 1006 is trained to predict each word w2 in a textual passage, as well as to form a textual passage that reflects a desired style).
Regarding dependent claim 7, incorporating the rejection of claim 6, KASINA further teaches: before the determining the first language model library from the prestored language model library based on the album label of the first album, the method further comprises:
obtaining a plurality of corpora of each scenario, wherein each of the plurality of corpora comprises corpus data of one language style, and corpus data comprised in different corpora have different language styles (FIG 4 shows how the various knowledge sources 404, 416, 424 are analyzed in order to extract words, attributes using the knowledge acquisition component 106 [0083] different models for different domains [0084] knowledge store compilation component 430 compiles and stores the data for the models including set of weights learned in training process [0132] style is integrated into the language model; note also [0123] operation of the language generation component 1004…loads preliminary narrative information may reflect actual textual passages extracted from travel blogs or the like. Alternatively, or in addition, the preliminary narrative information may reflect synthetic textual passages generated by an RNN model or some other machine-learned statistical model);
performing the following operations on each corpus (collectively, analyzing and extracting the model data [0082] model-generating component 428 knowledge acquisition component 106 will be described below with reference to its processing of a single representative source content item that contains a single representative source image… but can operate on plurality of source content items): 
performing word segmentation on all corpus data in one corpus to obtain a plurality of fifth primitive word segments ([0068] secondary attribute extraction from higher-level descriptions of image [0069] label can correspond to any aspect that may or may not be present in the source image, including particular objects (and landmarks), environmental conditions, emotions, relationship types, etc. Each such label constitutes a separate identified attribute; see e.g. FIG 7 showing all the information extracted);
collecting statistics on a frequency at which each of the plurality of fifth primitive word segments occurs in the corpus ([0083] generate plural different machine-learned statistical models which are [0084] generated, stored, [0087] and updated) and a frequency at which each of a plurality of phrase pairs occurs in the corpus, wherein the phrase pair comprises two fifth primitive words adjacent in a preset order in same corpus data ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124] statistical language model 1006 computes the probability of a candidate word W depending on the n words which precede it in the text (if any). The statistical language model 1006 also computes the probability based on some or all of the preliminary narrative information associated with the input image(s) under consideration);
calculating, based on the frequency at which each fifth primitive word occurs in the corpus and the frequency at which each phrase pair occurs in the corpus, a conditional probability of each fifth primitive word segment to other fifth primitive word segments ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124]; this is commensurate with the instant application as originally filed [0194] device may use an N-gram algorithm to calculate, based on a frequency at which each primitive word segment in a dictionary occurs in a corresponding corpus and a frequency at which each phrase pair in the dictionary occurs in the corresponding corpus, a conditional  probability of each primitive word segment to other primitive word segments);
generating a scenario of the corpus and a language model library corresponding to a language style of the corpus, wherein the corresponding language model library comprises the plurality of fifth primitive word segments and the conditional probability of each fifth primitive word segment to other fifth primitive word segments (storing the machine-learned statistical (e.g. N-gram) in the knowledgebase for later use when generating descriptions by the [0126] language generation component 1004… statistical topic model (not shown) can determine a topic score which measures an extent to which the added candidate word Wz is thematically related to the preliminary narrative information and/or the extent to which an n-gram which ends in the candidate word Wz is thematically related to the preliminary narrative information; storage of models is shown in FIG 4; Note also [0132] the statistical language model 1006 is trained to predict each word w2 in a textual passage, as well as to fom1 a textual passage that reflects a desired style).
Regarding dependent claim 8, incorporating the rejection of claim 1, KASINA further teaches wherein the generating the album label of a first album based on content of a picture in the first album comprises:
generating the first album, wherein the first album comprises a plurality of pictures (FIG 2 [0159] shows illustrative set of input images; FIG 9 shows operations of album processing component 120 in FIG 1 which generates the 
generating a picture label of a corresponding picture based on each picture in the first album (FIG 9 [0100] primary attribute extraction component 902 can extract raw image features and metadata from each input image in the set of input images…  secondary attribute extraction component 904 can provide further analysis to extract additional (secondary) attributes); and
collecting statistics on a total quantity of obtained picture labels, and a quantity of each type of picture labels in all the obtained picture labels ([0119-0120] an optional clustering component 1008 performs the preliminary operation of forming clusters of related images, where relatedness is defined in terms of capture time and/or subject matter and/or any other dimension of content… in order to form groups and choosing a representative input image from the clusters) ; and
calculating a ratio of the quantity of each type of picture labels to the total quantity of picture labels, and determining a picture label whose ratio is greater than a second preset threshold as the album label of the first album ([0121] clustering component 1008 can choose representative input images from the clusters. The narrative creation component 1002 can thereafter selectively process the preliminary narrative information associated with those representative input images, rather than the complete set of input images; note also [0134] fragment selection component 1108 selects a representative input image from each cluster for generating preliminary narrative information… choosing the input image which best meets certain image selection criteria (e.g., by picking the input image having a fc7 vector which is most closely associated with the presumed topical focus of the image)).
Regarding dependent claim 9, incorporating the rejection of claim 6, while KASINA does not appear to expressly disclose collecting statistics on a style of editing a text by the user, and determining the first language style, KASINA does suggest displaying a style selection screen, wherein the style selection screen comprises a plurality of language style options, and determining, in response to a selection operation performed by the user on any of the plurality of language style options, a language style corresponding to the language style option selected by the user as the first language style (recited in the alternative, thus only one of the methods for selecting the first language style is needed to be shown in the art) because KASINA states in [0132] the administrator can opt for a more laconic factual presentation by swapping out a poetic-based style transformation component with another kind of style transformation component, thus there must be some mechanism to (a) show the administrator the at least two options (poetic-based style, more laconic style) available, and (b) allow the administrator to opt for (select) one over the other.
Claims 10-18 – canceled.
Regarding claim 19, KASINA teaches the device, comprising: a processor; a memory comprising a non-volatile storage medium; and a display; wherein the memory and the display are coupled to the processor (e.g. user computing device 114 in system 102 of FIG 1, structural components are in FIG 15), the memory is configured to store computer program code, the computer program code comprises a computer instruction, and when the processor executes the computer instruction, (see [0027] the various components shown in the figures can be implemented by software running on computer equipment), the processor is configured to (relying primarily on FIG 14 [0149] which explains operations performed by system 102 in FIG 1, narrative creation engine 108 in cooperation with knowledge acquisition component 106 [0039-0040]): 
generate an album label of a first album based on content of a picture in the first album ([0151-0152] (1406) receive set of images; (1408) determine album attribute information that describes the set of input images; see also [0050-0051] collect images [0052] determine attributes); 
determine a first language model library (knowledgebase based on information extracted from one or more knowledge sources, generated in step (1404); [0045] in a travel-related context, knowledge acquisition component 106 mines information from one or more knowledge sources [0047] as well as secondary sources; additional information regarding knowledge acquisition begins at [0062]) based on the album label of the first album (“travel” or “location” related attribute), wherein the first language model library corresponds to the label of the first album (travel or location), and comprises a plurality of primitive word segments ([0150] knowledgebase maps a set of attributes that describes images to textual passages associated with the images. Further, at least one knowledge source corresponds to a primary knowledge source that provides a plurality of image-annotated textual narratives);
search the first language model library for a primitive word segment that matches the album label of the first album ( [0153] (1410) use the album attribute information to obtain preliminary narrative information from knowledgebase; see also [0053] knowledge lookup component 122 uses the album attribute information as a retrieval index to obtain preliminary narrative information from the knowledgebase (in the data store 110), via a knowledgebase interface component 124… search and retrieve corresponding records having matching attribute information to generate preliminary narrative information); and 
create an album title of the first album based on the matched primitive word segment ([0153] (1412) generate an album narrative based on the preliminary narrative information; see also [0055] narrative creation component 126 constructs a cohesive album narrative based on at least the preliminary narrative information); and 
wherein the display is configured to display the picture in the first album according to an instruction of the processor, and display the album title that is of the first album and that is generated by the processor ([0153] (1414) generates an annotated album that includes album narrative with at least some of the input images; [0057] user interface component 118 can return the annotated album to the end user).
Regarding dependent claim 20, incorporating the rejection of claim 19, KASINA further teaches wherein the memory is further configured to store the first language model library (see e.g. FIG 4; knowledgebase has all models).
Regarding dependent claim 21, incorporating the rejection of claim 19, KASINA further teaches wherein that the processor is configured to determine a first language model library based on the album label of the first album comprises: the processor is configured to determine the first language model library from a prestored language model library ([0039] generated knowledgebase is stored in data store 110) based on the album label of the first album (travel or location), wherein the prestored language model library comprises a language model library of each of a preset …scenario ([0045] travel-related context), and the first language model library is a language model library of a scenario corresponding to the album label of the first album (travel-related context associated with locations, landmarks).
KASINA as cited above primarily describes one language model (knowledgebase) for one scenario (context of use) as in [0004], where the language model is derived from a corpus of primary and secondary sources as noted in the rejection of claim 1. Note, however, that KASINA teaches (referring to FIG 4) extracting primary attributes (408) from primary sources (404) and secondary attributes (412) from other sources (416) and the use of other generated models 428 within the knowledgebase [0082-0083] the model-generating component 428 can generate different RNN models for different respective types of locations and/or different subject matter domains, etc. Interpreting “different subject matter domains” as different scenarios, KASINA can further be relied upon to teach the prestored language model library comprises a language model library of each of a preset plurality of scenarios as required by the claim, each of the different models being stored within the single knowledge base (430/110).
Regarding dependent claim 22, incorporating the rejection of claim 19, KASINA further teaches:
wherein the first language model library further comprises a conditional probability of one primitive word segment to another primitive word segment in the first language model library ([0055] machine-learned statistical model (e.g. an n-gram model) computes the probability of a next candidate word W7 based on a set of words which precede the candidate word W7 (if any).
and the conditional probability of one primitive word segment to another primitive word segment is: in a phrase comprised in the first language model library, when the another primitive word segment occurs in the phrase, a probability that the one primitive word segment occurs after the another primitive word segment in the phrase (see at least [0055], [0117]);
that the processor is configured to search the first language model library for a primitive word segment that matches the album label of the first album comprises: the processor is configured to ([0053] A knowledge lookup component 122 uses the album attribute information as a retrieval index to obtain preliminary narrative information from the knowledgebase (in the data store 110), via a knowledgebase interface component 124; [0091] language generation component 808 generates the words of a candidate caption in successive word-by-word fashion; see alternative [0127]).
search, in the plurality of primitive word segments in the first language model library, for a first primitive word segment that matches the album label of the first album ([0092] the set of maximum entropy features can include a first feature which indicates whether the candidate word w 2 under consideration is an element of the attribute set V 2 _ 1, meaning it is a word that has a high probability of occurrence and it has not yet been used. A second feature provides the probability score of the word wz computed by the image-to-word classification component 806, and so on; see alternatively [0125-0126]); and 
search, in the plurality of primitive word segments in the first language model library, for a second primitive word segment, wherein a conditional probability of the second primitive word segment to the first primitive word segment is greater than a first preset threshold
that the processor is configured to create an album title of the first album based on the matched primitive word segment comprises: the processor is configured to use a phrase comprising the first primitive word and the second primitive word as the album title of the first album ([0105] knowledge lookup component 122 (shown in FIG. 1) retrieves preliminary narrative information from the knowledgebase based on the album attribute information identified by the album processing component 120 [0107] explains an example “bridge”, “Florence”, “romantic couple” [0114] knowledgebase includes a recursive neural network (RNN) model or other type of machine-learned statistical model. The knowledge lookup component 122 can use the RNN to translate album attribute information associated with each input image into a synthetic textual passage; [0116] the preliminary narrative information can also include any of the textual album narrative information that is generated by the album processing component 120; see also [0125-0126]).
Regarding dependent claim 23, incorporating the rejection of claim 19 (or 21), KASINA further teaches wherein the processor is further configured to: before determining the first language model library based on the album label of the first album, 
obtain a corpus of each of the preset plurality of scenarios, wherein the corpus of the scenario comprises a plurality of pieces of corpus data of the scenario (FIG 4 shows how the various knowledge sources 404, 416, 424 are analyzed in order to extract words, attributes using the knowledge acquisition component 106 [0083] different models for different domains [0084] knowledge store compilation component 430 compiles and stores the data for the models including set of weights learned in training process [0132] style is integrated into the language model; note also [0123] operation of the language generation component 1004…loads preliminary narrative information may reflect actual textual passages extracted from travel blogs or the like. Alternatively, or in addition, the preliminary narrative information may reflect synthetic textual passages generated by an RNN model or some other machine-learned statistical model); 
perform the following operations on each corpus (collectively, analyzing and extracting the model data [0082] model-generating component 428 generates one or more machine-learned statistical models [0083] generate different models knowledge acquisition component 106 will be described below with reference to its processing of a single representative source content item that contains a single representative source image… but can operate on plurality of source content items): 
performing word segmentation on all corpus data in one corpus to obtain a plurality of third primitive word segments ([0068] secondary attribute extraction from higher-level descriptions of image [0069] label can correspond to any aspect that may or may not be present in the source image, including particular objects (and landmarks), environmental conditions, emotions, relationship types, etc. Each such label constitutes a separate identified attribute; see e.g. FIG 7 showing all the information extracted); 
collecting statistics on a frequency at which each of the plurality of third primitive word segments occurs in the corpus ([0083] generate plural different machine-learned statistical models which are [0084] generated, stored, [0087] and updated) and a frequency at which each of a plurality of phrase pairs occurs in the corpus, wherein the phrase pair comprises two third primitive words adjacent in a preset order in same corpus data ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124] statistical language model 1006 computes the probability of a candidate word W depending on the n words which precede it in the text (if any). The statistical language model 1006 also computes the probability based on some or all of the preliminary narrative information associated with the input image(s) under consideration); 
calculating, based on the frequency at which each third primitive word segment occurs in the corpus and the frequency at which each phrase pair occurs in the corpus, a conditional probability of each third primitive word segment to other third primitive words ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124]; this is commensurate with the instant application as originally filed [0194] device may use an N-gram algorithm to calculate, based on a frequency at which each primitive word segment in a dictionary occurs in a corresponding corpus and a frequency at which each phrase pair in the dictionary occurs in the corresponding corpus, a conditional  probability of each primitive word segment to other primitive word segments); and 
generating a language model library corresponding to a scenario of the corpus, wherein the corresponding language model library comprises the plurality of third primitive word segments and the conditional probability of each third primitive word segment to other third primitive word segments (storing the machine-learned statistical (e.g. N-gram) in the knowledgebase for later use when generating descriptions by the [0126] language generation component 1004… statistical topic model (not shown) can determine a topic score which measures an extent to which the added candidate word Wz is thematically related to the preliminary narrative information and/or the extent to which an n-gram which ends in the candidate word Wz is thematically related to the preliminary narrative information; storage of models is shown in FIG 4; Note also [0132] the statistical language model 1006 is trained to predict each word w2 in a textual passage, as well as to fom1 a textual passage that reflects a desired style).
Regarding dependent claim 24, incorporating the rejection of claim 19, KASINA may further be relied upon to teach wherein the processor is further configured to:
obtain an album title set by a user for a second album and performing word segmentation on the album title of the second album, to obtain a plurality of fourth primitive word segments (interpreted as analyzing and extracting a narrative created by some user about an image or group of images;  [0065] knowledge acquisition component 106 will be described below with reference to its processing of a single representative source content item that contains a single representative source image. For instance, advancing momentarily to FIG. 5, the representative single source content item 502 can include a description of Sardinia, Italy, which includes a single image 504; [0076] A related text extraction component 418 identifies a text portion (if any) within a source content item that relates to a source image); 
generate an album label of the second album based on content of a picture in the second album ([0066] primary attribute extraction component 408 extracts a first set of attributes that are directly conveyed by each source content item [0067] can use any type of feature-extraction component to extract raw image features associated with the source image);
determine a second language model library based on the album label of the second album, wherein the second language model library corresponds to the album label of the second album (using the same process/operations as was done for the first album in claim 1, particularly as language models may be with respect to topics [0047], concepts [0072], domains [0083]); 
and updating the second language model library based on the plurality of fourth primitive word segments ([0087] Although not shown, the model-generating component 428 can update one or more machine-learned statistical models based above-described information, and can also store those updated statistical models in the knowledgebase).
Regarding dependent claim 25, incorporating the rejection of claim 21, KASINA further teaches wherein the processor is further configured to: before determining the first language model library from the prestored language model library based on the album label of the first album, obtain a first language style, wherein the first language style is a language style preferred by a user ([0132] statistical language model 1006 used by language generation component 1004 can incorporate the knowledge embodied in the style transformation component 1012 described at [0131]; [0132] by including a separate style transformation phase (as shown in FIG. 10), an administrator can efficiently change the style oftl1e narratives generated by the narrative creation component 1002. For example, the administrator can opt for a more laconic factual presentation by swapping out a poetic-based style transformation component with another kind of style transformation component); each scenario (different subject matter domains) comprises a plurality of language model libraries (sub-models), primitive word segments in each language model library correspond to one language style, primitive word segments in different language model libraries correspond to different language styles, and primitive word segments in the first language model library correspond to the first language style ([0132] the statistical language model (which is made up of sub-models as previously explained) incorporates the style; the statistical language model 1006 is trained to predict each word w2 in a textual passage, as well as to form a textual passage that reflects a desired style).
Regarding dependent claim 26, incorporating the rejection of claim 25, KASINA further teaches: wherein the processor is further configured to: 
before determining the first language model library from the prestored language model library based on the album label of the first album, obtain a plurality of corpora of each scenario, wherein each of the plurality of corpora comprises corpus data of one language style, corpus data comprised in different corpora have different language styles (FIG 4 shows how the various knowledge sources 404, 416, 424 are analyzed in order to extract words, attributes using the knowledge acquisition component 106 [0083] different models for different domains [0084] knowledge store compilation component 430 compiles and stores the data for the models including set of weights learned in training process [0132] style is integrated into the language model; note also [0123] operation of the language generation component 1004…loads preliminary narrative information may reflect actual textual passages extracted from travel blogs or the like. Alternatively, or in addition, the preliminary narrative information may reflect synthetic textual passages generated by an RNN model or some other machine-learned statistical model); and
performing the following operations on each corpus (collectively, analyzing and extracting the model data [0082] model-generating component 428 generates one or more machine-learned statistical models [0083] generate different models for different respective types of locations and/or different subject matter; as well as extraction from knowledge sources 404, 416, 424; [0065] knowledge acquisition component 106 will be described below with reference to its processing of a single representative source content item that contains a single representative source image… but can operate on plurality of source content items): 
performing word segmentation on all corpus data in one corpus to obtain a plurality of fifth primitive word segments ([0068] secondary attribute extraction from higher-level descriptions of image [0069] label can correspond to any aspect that may or may not be present in the source image, including particular objects (and landmarks), environmental conditions, emotions, relationship types, etc. Each such label constitutes a separate identified attribute; see e.g. FIG 7 showing all the information extracted);
collecting statistics on a frequency at which each of the plurality of fifth primitive word segments occurs in the corpus ([0083] generate plural different machine-learned statistical models which are [0084] generated, stored, [0087] and updated) and a frequency at which each of a plurality of phrase pairs occurs in the corpus, wherein the phrase pair comprises two fifth primitive words adjacent in a preset order in same corpus data ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124] statistical language model 1006 computes the probability of a candidate word W depending on the n words which precede it in the text (if any). The statistical language model 1006 also computes the probability based on some or all of the preliminary narrative information associated with the input image(s) under consideration);
calculating, based on the frequency at which each fifth primitive word occurs in the corpus and the frequency at which each phrase pair occurs in the corpus, a conditional probability of each fifth primitive word segment to other fifth primitive word segments ([0055] machine-learned statistical model (e.g. an n-gram model) used for language generating that  computes the probability of a next candidate word W based on a set of words which precede the candidate word W (if any); see also [0124]; this is commensurate with the instant application as device may use an N-gram algorithm to calculate, based on a frequency at which each primitive word segment in a dictionary occurs in a corresponding corpus and a frequency at which each phrase pair in the dictionary occurs in the corresponding corpus, a conditional  probability of each primitive word segment to other primitive word segments);
generating a scenario of the corpus and a language model library corresponding to a language style of the corpus, wherein the corresponding language model library comprises the plurality of fifth primitive word segments and the conditional probability of each fifth primitive word segment to other fifth primitive word segments (storing the machine-learned statistical (e.g. N-gram) in the knowledgebase for later use when generating descriptions by the [0126] language generation component 1004… statistical topic model (not shown) can determine a topic score which measures an extent to which the added candidate word Wz is thematically related to the preliminary narrative information and/or the extent to which an n-gram which ends in the candidate word Wz is thematically related to the preliminary narrative information; storage of models is shown in FIG 4; Note also [0132] the statistical language model 1006 is trained to predict each word w2 in a textual passage, as well as to fom1 a textual passage that reflects a desired style).
Regarding dependent claim 27, incorporating the rejection of claim 23, KASINA further teaches wherein the memory is further configured to store the corpus (possible interpretations include storing corpus before analysis; storing corpus during analysis; FIG 15 has a variety of storage resources 1506 [0156] for storing any kind of information, such as machine-readable instructions, settings, data, etc.).
Regarding dependent claim 28, incorporating the rejection of claim 19, KASINA further teaches wherein that the processor is configured to 
generate an album label of a first album based on content of a picture in the first album comprises: the processor is configured to generate the first album, wherein the first album comprises a plurality of pictures (FIG 2 [0159] shows illustrative set of input images; FIG 9 shows operations of album 
generate a picture label of a corresponding picture based on each picture in the first album (FIG 9 [0100] primary attribute extraction component 902 can extract raw image features and metadata from each input image in the set of input images…  secondary attribute extraction component 904 can provide further analysis to extract additional (secondary) attributes); and
collect statistics on a total quantity of obtained picture labels, and a quantity of each type of picture labels in all the obtained picture labels ([0119-0120] an optional clustering component 1008 performs the preliminary operation of forming clusters of related images, where relatedness is defined in terms of capture time and/or subject matter and/or any other dimension of content… in order to form groups and choosing a representative input image from the clusters) ; and
calculate a ratio of the quantity of each type of picture labels to the total quantity of picture labels, and determining a picture label whose ratio is greater than a second preset threshold as the album label of the first album ([0121] clustering component 1008 can choose representative input images from the clusters. The narrative creation component 1002 can thereafter selectively process the preliminary narrative information associated with those representative input images, rather than the complete set of input images; note also [0134] fragment selection component 1108 selects a representative input image from each cluster for generating preliminary narrative information… choosing the input image which best meets certain image selection criteria (e.g., by picking the input image having a fc7 vector which is most closely associated with the presumed topical focus of the image)).
Regarding dependent claim 29, incorporating the rejection of claim 25, while KASINA does not appear to expressly disclose wherein that the processor is configured to obtain a first language style comprises collecting statistics on a style of editing a text by the user, and determining the first language style, KASINA does suggest displaying a style selection screen, wherein the style selection screen comprises a plurality of language style options, and determining, in response to a selection operation performed by the user on any of the plurality of language style options, a language style corresponding to the language style option selected by the user as the first language style (recited in the alternative, thus only one of the methods for selecting the first language style is needed to be shown in the art) because KASINA states in [0132] the administrator can opt for a more laconic factual presentation by swapping out a poetic-based style transformation component with another kind of style transformation component, thus there must be some mechanism to (a) show the administrator the at least two options (poetic-based style, more laconic style) available, and (b) allow the administrator to opt for (select) one over the other.
Claim 30 – canceled.
Regarding claim 31, KASINA teaches the computer storage medium, comprising. a computer instruction, wherein when the computer instruction runs on a device, the device is enabled to perform a method for creating an album title comprising generating an album label of a first album based on content of a picture in the first album; determining a first language model library based on the album label of the first album, wherein the first language model library corresponds to the label of the first album, and comprises a plurality of primitive word segments; searching the first language model library for a primitive word segment that matches the album label of the first album; and creating the album title of the first album based on the matched primitive word segment (the same method steps as claim 1, thus rejected similarly).
Claim 32 – canceled.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
US 8,429,103 B1 (ARADHYE) is directed to a user interface for suggesting album titles (see e.g. FIG 12A, described starting at (col 36 lines 3-20) ) using (col 32 line 52) an image identification system (IIS), where the titles are based on image content and other data (social signals such as social-networking messages, postings, comments, tags, e-mail and other messages, other persons' social signals, and social status indicators, calendar data, locations, and times) by (col 32 line 58) learning a collective model that represents collective data from at least one person and their images. 
MATTHEWS, Alexander. Captioning Images Using Different Styles. MM’15, October 26-30, 2015, Brisbane, Australia ACM 978-1-4503-3459-4/15/10. http://dx.doi.org/10.1145/2733373.2807998. Pages 665-668. teaches techniques that can be used to incorporate stylistic objectives into existing image captioning systems
US 10,762,119 B2 (SUNG) semantic labeling of image groups
US 20100278396 A1 (MITSUHASHI) image group title assignment
US 20150169952 A1 (O'MALLEY) identify labels for image collections
US 20150254233 A1 (ARTZI) plurality of domain-specific language models [0120-0125]

US 20180189615 A1 (KANG) feature extraction, language model, automatic group names
US 20060239591 A1 (KIM) albuming media using albuming hints extracted from the media
US 20160125274 A1 (ZHOU) discovering visual concepts from weakly-labeled image collections (note particularly FIG 4 showing image, text description, and extracted phrases)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/Amy M Levy/Primary Examiner, Art Unit 2179